Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

1.	Independent Claims 1 and 11 have been amended to specify that each of the plurality of shared memories may be set to one of the following broadcasting states, an owner state, a destination state, a forward state, a bypass state, or a no broadcast state.

2.	The closest related prior art includes: Wilmoth (U.S. Patent No. 10393803), which teaches serially connected memories configurable to operate in a plurality of modes (Col. 6 lines 30-48). Choi (U.S. Patent No. 7,463,535), which teaches serially connected memories that may comprise bypass paths (Figure 2B).

3.	However, no combination of the prior art teaches a plurality of shared memories, wherein each shared memory is capable of being set to each of the broadcast states consisting of an owner state, a destination state, a forward state, a bypass state, or a no broadcast state, when considered in combination with the other existing limitations of claims 1 and 11.

4.	Claims 1-15 are allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185